Case 17-30617   Doc 30   Filed 04/01/19 Entered 04/01/19 13:36:34   Desc Main
                           Document     Page 1 of 4
Case 17-30617   Doc 30   Filed 04/01/19 Entered 04/01/19 13:36:34   Desc Main
                           Document     Page 2 of 4
Case 17-30617   Doc 30   Filed 04/01/19 Entered 04/01/19 13:36:34   Desc Main
                           Document     Page 3 of 4
Case 17-30617   Doc 30   Filed 04/01/19 Entered 04/01/19 13:36:34   Desc Main
                           Document     Page 4 of 4
